Citation Nr: 0120223	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-11 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
psychiatric disability, currently characterized as 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
December 1946 and from March 1948 to May 1952.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 50 percent rating for PTSD.  

The claim of entitlement to TDIU is moot because a favorable 
decision follows awarding the veteran a 100 percent schedular 
rating for PTSD.  Green v. West, 11 Vet. App. 472, 476 
(1998).  


FINDING OF FACT

The veteran is severely and totally disabled and unemployable 
due to PTSD symptoms.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for a psychiatric 
disability, currently characterized as PTSD, are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 
4.130, Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A March 1994 rating decision granted service connection and 
an initial 10 percent rating for PTSD since December 1993.  A 
July 1998 rating decision increased the rating to 30 percent 
since January 1998, and an April 1999 rating decision 
increased the rating to 50 percent since February 1999.  The 
December 1999 and February 2000 rating decisions continued 
the 50 percent rating, and the veteran perfected a timely 
appeal of the February 2000 decision.  

The veteran contends that his VA treating psychiatrist's 
opinion, that he is 100 percent disabled from PTSD symptoms, 
deserves greater weight than opinions from two nontreating VA 
psychiatrists who may not have reviewed his medical records 
and who talked with him and his wife for less than 15 
minutes.  The veteran feels that he earned a 100 percent 
disability rating for service in World War II and stressful 
combat service in the Korean War.  

The increased rating claim may be decided on the merits 
because the VA fulfilled its duty to assist the veteran in 
the development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the RO obtained medical records from 
the identified health care providers.  The veteran received 
VA examinations, filed lay statements with the RO, and 
provided sworn testimony at a video hearing before the Board.  
The December 1999 and February 2000 rating decisions and the 
March 2000, May 2000, September 2000, and February 2001 
statements of the case informed the veteran of the evidence 
needed to substantiate his claim.  Since the veteran was 
informed of the evidence needed to substantiate his claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his psychiatric 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001).  The rating for a psychiatric 
disability must be considered from the point of view of the 
veteran working or seeking work and the ability of the 
veteran's psyche to function under the ordinary conditions of 
daily life, including employment and self-support.  See 
38 C.F.R. §§ 4.2, 4.10 (2001).  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

The veteran's psychiatric disability is currently 
characterized as PTSD and evaluated under the criteria of 
Diagnostic Code 9411.  Given the diagnoses and findings of 
record, the Board will consider whether a rating in excess of 
50 percent is warranted under the criteria of Diagnostic Code 
9411 since January 2000, when the veteran filed the claim for 
an increased rating.  

A 100 percent rating is warranted for the veteran's PTSD 
symptoms.  The schedular rating criteria for PTSD states that 
a 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).  

A 100 percent evaluation is warranted for the veteran's total 
occupational and social impairment due to PTSD symptoms, 
which manifest as anxiety and depression.  In April 1998, a 
VA psychologist characterized the veteran's PTSD as chronic 
and severe, and his current global assessment function (GAF) 
score was 50.  In February 1999 and July 2000, the veteran's 
treating VA psychiatrist opined that the veteran had 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  The 
veteran's PTSD symptoms were severe, or 5, on a scale of 0 to 
5.  The veteran was moderately anxious and mildly depressed, 
and his GAF was 35 in February 1999.  His wife reported 
increasing anxiety and depression in July 1999.  In August 
1999, a VA field examiner stated that the veteran's potential 
for industrial adjustment was negative.  In September 1999, 
the veteran's treating VA psychiatrist stated that his 
condition remained severe and totally disabling.  The 
treating VA psychiatrist specifically stated that the veteran 
was unable to work in any capacity and would be unable to 
work in the future.  The veteran was still moderately anxious 
in September 1999.  In December 1999, a VA psychiatrist 
stated that the veteran's PTSD was chronic and severe.  In 
February 2000 and July 2000, the treating VA psychiatrist 
stated again that the veteran was severely and totally 
disabled and unemployable due to PTSD symptoms.  In July 
2000, the veteran's current GAF was 30, and his highest GAF 
in the past year was 40.  In August 2000, another VA examiner 
concluded that the GAF associated with PTSD was 50 but that 
his overall GAF was probably 30 to 35.  He noted that the 
veteran's increasing anxiety due to PTSD caused his dementia 
to worsen.  

In addition, a 100 percent rating is warranted because the 
veteran's psychiatric disability manifests as gross 
impairment in thought processes or communication and as 
persistent delusions or hallucinations.  In April 1998, the 
veteran recalled hand-to-hand combat with Chinese and North 
Koreans and reported that, unless he was drunk, he continued 
to see blood and hear voices crying for help.  At one time, 
while asleep, he woke up in a trance and was looking for his 
rifle until his wife stopped him.  In February 1999 and July 
2000, another VA examiner noted that the veteran had 
difficulty concentrating, and in August 2000, the veteran 
reported being unable to wash the blood off of his hands.  

Moreover, a 100 percent rating is warranted because the 
veteran's psychiatric disability manifests as grossly 
inappropriate behavior.  The April 1999 VA examiner noted 
that the veteran did not tolerate being around people or 
being questioned, and in September 1999, the veteran's wife 
reported that he hid in a closet whenever he heard 
firecrackers or thunderstorms.  In May 2001, the veteran had 
recently hidden in his room for the entire day on a recent 
holiday, and he has continued to spend a great deal of time 
sitting in a recliner in his closet.  Since February 1998, 
the veteran has shown persistent symptoms of irritability or 
outbursts of anger, with episodes lasting more than one 
month.  The veteran's VA treating psychiatrist found that he 
was aggressive and demonstrated periods of violence.  In 
August 2000, another VA psychiatrist noted that the veteran 
sometimes insisted on wearing pajamas to eat out and, that if 
his wife tried to change his clothes, he got anxious and 
angry.   

The record also reflects that a 100 percent rating is 
warranted because the veteran's psychiatric disability 
manifests as persistent danger of hurting himself or others.  
Although he had no plans for suicide in April 1998, he 
thought about not having to exist anymore because he 
continued to see the blood on his hands.  He had been 
hospitalized for a suicide attempt fifteen years earlier and 
again in 1982, when he again seriously considered harming 
himself.  His last admission took place as recently as 
January 1998 at a VA Medical Center.  In May 2001, the 
veteran's wife testified that the veteran struck her if she 
attempted to awaken him during a nightmare.  She has been 
forced to watch him suffer through terrible nightmares of 
combat because she would jeopardize her own safety if she 
awakened him.  

It is also clear that a 100 percent rating is warranted 
because the veteran's psychiatric disability manifests as an 
inability to perform activities of daily living.  In April 
1998, the veteran's wife reported that she handled the 
veteran's finances and details of daily living because he 
could not handle any type of stress, and a VA psychologist 
found that the veteran could not get around alone by bus 
because he had no memory recall.  In September 1999 and 
February 2000, the veteran's treating VA psychiatrist found 
that he required total care at home, including getting 
dressed, by his wife.  

Lastly, a 100 percent rating is warranted because the 
veteran's psychiatric disability manifests as disorientation 
as to time or place.  In April 1998, when asked the current 
date, the veteran believed that the current month was March.  
In April 1999, he was unable to state the date, his present 
location, or any relevant facts about his life.  In May 1999, 
he was remarkably disoriented and even wished the VA examiner 
a Merry Christmas as he was leaving.  In December 1999, he 
demonstrated that he did not know his age, date of birth, or 
present location, and in January 2000, he was oriented as to 
his name only.  In May 2001, the veteran's wife indicated 
that the veteran had lost his last job in 1991 because he 
attempted to drive a truck with no awareness of his 
surroundings.  

For all these reasons, a 100 percent rating is warranted for 
the veteran's psychiatric disability, currently characterized 
as PTSD.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) 
(to be codified at 38 U.S.C. § 5107).  While the evidence 
raises questions with regard to whether the veteran's 
disability is primarily due to PTSD or his dementia, it was 
noted by the VA examiner in August 2000 that the increasing 
anxiety from his PTSD was causing his dementia symptoms to 
worsen.  Accordingly, it is not possible to dissociate the 
disability due to his dementia with that caused by his PTSD

The claim of entitlement to TDIU is moot because the veteran 
is entitled to a 100 percent schedular rating for a service-
connected disability.  Total disability ratings for 
compensation may be assigned only where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2001).  Since 
the veteran is entitled to a 100 percent schedular rating for 
his service-connected PTSD, he is not eligible for a TDIU 
evaluation.  Green v. West, 11 Vet. App. 472, 476 (1998).  


ORDER

Entitlement to a 100 percent rating is granted for a 
psychiatric disability, currently characterized as PTSD, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

